UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of October 31, 2013, there were 5,106,196 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2013 and 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Exhibit Index 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) September 30, December 31, ASSETS Real estate, at cost: Land $ 44,971 $ 44,971 Buildings and leasehold improvements 869,204 864,609 Development and construction in progress 4,035 2,212 Total 918,210 911,792 Accumulated depreciation and amortization (179,232) (160,826) Real estate, net 738,978 750,966 Cash and cash equivalents 347,553 353,396 Restricted cash 90,470 90,395 Marketable securities 30,210 31,206 Tenant and other receivables, net of allowance for doubtful accounts of $1,938 and $2,219, respectively 2,301 1,953 Receivable arising from the straight-lining of rents 176,716 173,694 Deferred lease and other property costs, net, including unamortized leasing fees to Vornado of $37,588 and $39,910, respectively 51,384 54,461 Deferred debt issuance costs, net of accumulated amortization of $18,594 and $16,834, respectively 3,837 5,522 Other assets 29,971 20,217 $ 1,471,420 $ 1,481,810 LIABILITIES AND EQUITY Mortgages payable $ 1,054,046 $ 1,065,916 Amounts due to Vornado 44,032 46,445 Accounts payable and accrued expenses 39,382 33,621 Other liabilities 3,429 3,675 Total liabilities 1,140,889 1,149,657 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,106,196 shares and 5,105,936 shares, respectively 5,173 5,173 Additional capital 29,745 29,352 Retained earnings 295,777 296,797 Accumulated other comprehensive income 210 1,206 330,905 332,528 Treasury stock: 67,254 shares and 67,514 shares, respectively, at cost (374) (375) Total equity 330,531 332,153 $ 1,471,420 $ 1,481,810 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended Nine Months Ended September 30, September 30, REVENUES Property rentals $ 33,918 $ 33,779 $ 101,759 $ 101,034 Expense reimbursements 15,968 14,863 44,204 41,787 Total revenues 49,886 48,642 145,963 142,821 EXPENSES Operating, including fees to Vornado of $1,084, $1,146, $3,068 and $3,231, respectively 16,929 16,445 46,959 45,184 Depreciation and amortization 7,272 7,225 21,730 21,577 General and administrative, including management fees to Vornado of $595, $540, $1,785 and $1,620, respectively 1,268 1,177 4,034 3,895 Total expenses 25,469 24,847 72,723 70,656 OPERATING INCOME 24,417 23,795 73,240 72,165 Interest and other income, net 374 41 1,147 111 Interest and debt expense (11,140) (11,422) (33,428) (34,206) Income before income taxes 13,651 12,414 40,959 38,070 Income tax benefit (expense) 173 (4) 166 (62) Income from continuing operations 13,824 12,410 41,125 38,008 Income from discontinued operations - 6,938 - 20,002 Net income 13,824 19,348 41,125 58,010 Net income attributable to the noncontrolling interest - (492) - (780) Net income attributable to Alexander’s $ 13,824 $ 18,856 $ 41,125 $ 57,230 Income per common share – basic and diluted: Income from continuing operations $ 2.71 $ 2.43 $ 8.05 $ 7.44 Income from discontinued operations, net - 1.26 - 3.76 Net income per common share $ 2.71 $ 3.69 $ 8.05 $ 11.20 Weighted average shares outstanding 5,109,717 5,108,016 5,108,832 5,107,474 Dividends per common share $ 2.75 $ 3.75 $ 8.25 $ 11.25 See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 13,824 $ 19,348 $ 41,125 $ 58,010 Other comprehensive income: Unrealized net loss on available-for-sale securities (2,425) - (996) - Comprehensive income 11,399 19,348 40,129 58,010 Less comprehensive income attributable to the noncontrolling interest - (492) - (780) Comprehensive income attributable to Alexander's $ 11,399 $ 18,856 $ 40,129 $ 57,230 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Accumulated Other Non- Common Stock Additional Retained Comprehensive Treasury controlling Total Shares Amount Capital Earnings Income Stock Interest Equity Balance, December 31, 2011 5,173 $ 5,173 $ 31,801 $ 322,201 $ - $ (375) $ 4,445 $ 363,245 Net income - - - 57,230 - - 780 58,010 Dividends paid - - - (57,458) - - - (57,458) Deferred stock unit grant - - 300 - 300 Balance, September 30, 2012 5,173 $ 5,173 $ 32,101 $ 321,973 $ - $ (375) $ 5,225 $ 364,097 Balance, December 31, 2012 5,173 $ 5,173 $ 29,352 $ 296,797 $ 1,206 $ (375) $ - $ 332,153 Net income - - - 41,125 - - - 41,125 Dividends paid - - - (42,145) - - - (42,145) Unrealized net loss on available-for-sale securities - (996) - - (996) Deferred stock unit grant - - 394 - 394 Other - - (1) - - 1 - - Balance, September 30, 2013 5,173 $ 5,173 $ 29,745 $ 295,777 $ 210 $ (374) $ - $ 330,531 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 41,125 $ 58,010 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, including amortization of debt issuance costs 23,535 28,488 Straight-lining of rental income (3,022) (3,824) Stock-based compensation expense 394 300 Reduction of income tax liability (206) - Change in operating assets and liabilities: Tenant and other receivables, net (348) (1,083) Other assets (10,036) (15,703) Amounts due to Vornado (2,413) (1,546) Accounts payable and accrued expenses 5,274 8,034 Other liabilities (40) - Net cash provided by operating activities 54,263 72,676 CASH FLOWS FROM INVESTING ACTIVITIES Construction in progress and real estate additions (5,931) (6,502) Restricted cash (75) (416) Proceeds from maturing short-term investments - 5,000 Net cash used in investing activities (6,006) (1,918) CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid (42,145) (57,458) Debt repayments (11,870) (11,156) Debt issuance costs (85) (400) Net cash used in financing activities (54,100) (69,014) Net (decrease) increase in cash and cash equivalents (5,843) 1,744 Cash and cash equivalents at beginning of period 353,396 506,619 Cash and cash equivalents at end of period $ 347,553 $ 508,363 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest $ 31,695 $ 36,058 NON-CASH TRANSACTIONS Liability for real estate additions included in accounts payable and accrued expenses $ 1,458 $ 1,038 Write-off of fully amortized and depreciated assets - 648 See notes to consolidated financial statements (unaudited). 7 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to current year presentation. We currently operate in one business segment. 3. Recently Issued Accounting Literature In February 2013, the Financial Accounting Standards Board issued Update No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU No. 2013-02”). ASU No. 2013-02 requires additional disclosures regarding significant reclassifications out of each component of accumulated other comprehensive income, including the effect on the respective line items of net income for amounts that are required to be reclassified into net income in their entirety and cross-references to other disclosures providing additional information for amounts that are not required to be reclassified into net income in their entirety. The adoption of this update as of January 1, 2013, did not have any impact on our consolidated financial statements. 8 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Relationship with Vornado At September 30, 2013, Vornado owned 32.4% of our outstanding common stock. We are managed by, and our properties are leased and developed by, Vornado, pursuant to the agreements described below which expire in March of each year and are automatically renewable. Management and Development Agreements We pay Vornado an annual management fee equal to the sum of (i) $2,800,000, (ii) 2% of gross revenue from the Rego Park II shopping center, (iii) $0.50 per square foot of the tenant-occupied office and retail space at 731 Lexington Avenue and (iv) $272,000, escalating at 3% per annum, for managing the common area of 731 Lexington Avenue. In addition, Vornado is entitled to a development fee of 6% of development costs, as defined. Leasing Agreements Vornado also provides us with leasing services for a fee of 3% of rent for the first ten years of a lease term, 2% of rent for the eleventh through the twentieth year of a lease term, and 1% of rent for the twenty-first through thirtieth year of a lease term, subject to the payment of rents by tenants. In the event third-party real estate brokers are used, the fees to Vornado increase by 1% and Vornado is responsible for the fees to the third-party real estate brokers. Vornado is also entitled to a commission upon the sale of any of our assets equal to 3% of gross proceeds, as defined, for asset sales less than $50,000,000 and 1% of gross proceeds, as defined, for asset sales of $50,000,000 or more. The total of these amounts is payable in annual installments in an amount not to exceed $4,000,000, with interest on the unpaid balance at one-year LIBOR plus 1.0% (1.84% at September 30, 2013). Other Agreements We also have agreements with Building Maintenance Services, a wholly owned subsidiary of Vornado, to supervise (i) cleaning, engineering and security services at our Lexington Avenue property and (ii) security services at our Rego Park I and Rego Park II properties, for an annual fee equal to the cost of such services plus 6%. The following is a summary of fees to Vornado under the various agreements discussed above, and includes $535,000 and $1,933,000 of property management and leasing fees in the three and nine months ended September 30, 2012, respectively, related to the Kings Plaza Regional Shopping Center (“Kings Plaza”), which was sold in November 2012 (see Note 6 – Discontinued Operations ). Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands) Company management fees $ 700 $ 750 $ 2,100 $ 2,250 Development fees - 63 - 438 Leasing fees 225 320 903 1,949 Property management fees and payments for cleaning, engineering and security services 979 1,369 2,753 3,911 $ 1,904 $ 2,502 $ 5,756 $ 8,548 At September 30, 2013, we owed Vornado $43,708,000 for leasing fees and $324,000 for management, property management,cleaning and security fees. 9 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Marketable Securities As of September 30, 2013, we own 535,265 common shares of The Macerich Company (NYSE: MAC) (“Macerich”), which were received in connection with the sale of Kings Plaza to Macerich. These shares have an economic cost of $56.05 per share, or $30,000,000 in the aggregate, and as of September 30, 2013, have a fair value of $30,210,000, based on Macerich’s closing share price of $56.44 per share. These shares are included in “marketable securities” on our consolidated balance sheets and are classified as available-for-sale. Available-for-sale securities are presented at fair value and unrealized gains and losses resulting from the mark-to-market of these securities are included in “other comprehensive income.” The three and nine months ended September 30, 2013 include unrealized losses of $2,425,000 and $996,000, respectively, from the mark-to-market of these securities. 6. Discontinued Operations In accordance with the provisions of Accounting Standards Codification (“ASC”) Topic 360, Property, Plant and Equipment , we have reclassified the revenues and expenses of Kings Plaza, which was sold in November 2012, to “income from discontinued operations” for all periods on our consolidated statements of income. The table below sets forth the results of operations of Kings Plaza for the three and nine months ended September 30, 2012. Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands) Total revenues $ - $ 17,518 $ - $ 50,601 Total expenses - 10,580 - 30,599 Income from discontinued operations $ - $ 6,938 $ - $ 20,002 (1) Includes fees to Vornado of $433 and $1,310 in the three and nine months ended September 30, 2012, respectively. 7. Significant Tenants Bloomberg L.P. (“Bloomberg”) accounted for $65,938,000 and $64,651,000, representing 45% of our total revenues in each of the nine-month periods ended September 30, 2013 and 2012, respectively. No other tenant accounted for more than 10% of our total revenues. If we were to lose Bloomberg as a tenant, or if Bloomberg were to fail or become unable to fulfill its obligations under its lease, it would adversely affect our results of operations and financial condition. We receive and evaluate certain confidential financial information and metrics from Bloomberg on a semi-annual basis. In addition, we access and evaluate financial information regarding Bloomberg from private sources, as well as publicly available data. 10 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 8. Mortgages Payable The following is a summary of our outstanding mortgages payable. We may refinance our maturing debt as it comes due or choose to repay it at maturity. Balance at Interest Rate at September 30, December 31, (Amounts in thousands) Maturity September 30, 2013 First mortgages secured by: 731 Lexington Avenue, office space Feb. 2014 5.33 % $ 317,597 $ 327,425 Rego Park I shopping center (100% cash collateralized) Mar. 2015 0.40 % 78,246 78,246 731 Lexington Avenue, retail space Jul. 2015 4.93 % 320,000 320,000 Paramus Oct. 2018 2.90 % 68,000 68,000 Rego Park II shopping center Nov. 2018 2.03 % 270,203 272,245 $ 1,054,046 $ 1,065,916 (1) This loan is non-recourse to us, except for $75,000 in the event of a substantial casualty, as defined. (2) This loan bears interest at LIBOR plus 1.85%. 9. Fair Value Measurements ASC 820, Fair Value Measurement and Disclosures defines fair value and establishes a framework for measuring fair value. ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as consider counterparty credit risk in our assessment of fair value. Financial Assets and Liabilities Measured at Fair Value Financial assets measured at fair value on our consolidated balance sheets at September 30, 2013 and December 31, 2012, consist solely of marketable securities, which is presented in the table below, based on its level in the fair value hierarchy. There were no financial liabilities measured at fair value at September 30, 2013 and December 31, 2012. As of September 30, 2013 (Amounts in thousands) Total Level 1 Level 2 Level 3 Marketable securities $ 30,210 $ 30,210 $ - $ - As of December 31, 2012 (Amounts in thousands) Total Level 1 Level 2 Level 3 Marketable securities $ 31,206 $ 31,206 $ - $ - 11 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 9. Fair Value Measurements – continued Financial Assets and Liabilities not Measured at Fair Value Financial assets and liabilities that are not measured at fair value on our consolidated balance sheets include cash equivalents, mortgages payable and leasing commissions due to Vornado. Cash equivalents are carried at cost, which approximates fair value due to their short-term maturities. The fair value of our mortgages payable is calculated by discounting the future contractual cash flows of these instruments using current risk-adjusted rates available to borrowers with similar credit ratings, which are provided by a third-party specialist. The leasing commissions due to Vornado are carried at cost plus interest at variable rates, which approximate fair value. The fair value of cash equivalents (primarily U.S. Treasury bills) is classified as Level 1 and the fair value of mortgages payable and leasing commissions due to Vornado is classified as Level 2. The table below summarizes the carrying amounts and fair value of these financial instruments as of September 30, 2013 and December 31, 2012. As of September 30, 2013 As of December 31, 2012 Carrying Fair Carrying Fair (Amounts in thousands) Amount Value Amount Value Assets: Cash equivalents $ 298,489 $ 298,489 $ 289,054 $ 289,054 Liabilities: Mortgages payable $ 1,054,046 $ 1,082,000 $ 1,065,916 $ 1,097,000 Leasing commissions (included in Amounts due to Vornado) 43,708 44,000 45,803 46,000 $ 1,097,754 $ 1,126,000 $ 1,111,719 $ 1,143,000 10. Stock-Based Compensation We account for stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation . Our Omnibus Stock Plan (the “Plan”) provides for grants of incentive and non-qualified stock options, restricted stock, stock appreciation rights, deferred stock units (“DSUs”) and performance shares, as defined, to the directors, officers and employees of the Company and Vornado. In May 2013, the Company granted each of the members of its Board of Directors 243 DSUs with a grant date fair value of $56,250 per grant, or $394,000 in the aggregate. The DSUs entitle the holder to receive shares of the Company’s common stock without the payment of any consideration. The DSUs vested immediately and accordingly, were expensed on the date of grant, but the shares of common stock underlying the DSUs are not deliverable to the grantee until the grantee is no longer serving on the Company’s Board of Directors. 12 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 11. Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and all-risk property and rental value insurance coverage with limits of $1.7 billion per occurrence, including coverage for terrorist acts, with sub-limits for certain perils such as floods and earthquakes on each of our properties. Fifty Ninth Street Insurance Company, LLC (“FNSIC”), our wholly owned consolidated subsidiary, acts as a direct insurer for coverage for acts of terrorism, including nuclear, biological, chemical and radiological (“NBCR”) acts, as defined by the Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”). Coverage for acts of terrorism (including NBCR acts) is up to $1.7 billion per occurrence. Coverage for acts of terrorism (excluding NBCR acts) is fully reinsured by third party insurance companies with no exposure to FNSIC. For NBCR acts, FNSIC is responsible for a $275,000 deductible and 15% of the balance of a covered loss and the Federal government is responsible for the remaining 85% of a covered loss. We are ultimately responsible for any loss borne by FNSIC. There can be no assurance that we will be able to maintain similar levels of insurance coverage in the future in amounts and on terms that are commercially reasonable. We are responsible for deductibles and losses in excess of our insurance coverage, which could be material. Our mortgage loans are non-recourse to us, except for $75,000,000 of the $320,000,000 mortgage on our 731 Lexington Avenue property, in the event of a substantial casualty, as defined. Our mortgage loans contain customary covenants requiring us to maintain insurance. If lenders insist on greater coverage than we are able to obtain, it could adversely affect our ability to finance our properties. Flushing Property In 2002, Flushing Expo, Inc. (“Expo”) agreed to purchase the stock of the entity which owns the Flushing property from us (“Purchase of the Property”) and gave us a non-refundable deposit of $1,875,000. Pursuant to a stipulation of settlement, we settled the action Expo brought against us regarding the Purchase of the Property and in June 2011, deposited the settlement amount with the Court, in exchange for which we received a stipulation of discontinuance, with prejudice, as well as general releases. In November 2011, Expo filed another action, this time against our tenant at the Flushing property asserting, among other things, that such tenant interfered with Expo’s Purchase of the Property from us and sought $50,000,000 in damages from our tenant, who sought indemnification from us for such amount. In August 2012, the Court entered judgment denying Expo’s claim for damages. Expo filed a motion to re-argue the decision, which the Court denied on December 7, 2012. Expo has appealed the Court’s August 2012 decision. We believe, after consultation with counsel, that the amount or range of reasonably possible losses, if any, cannot be estimated. Paramus In 2001, we leased 30.3 acres of land located in Paramus, New Jersey to IKEA Property, Inc. The lease has a 40-year term with a purchase option in 2021 for $75,000,000. The property is encumbered by a $68,000,000 interest-only mortgage loan with a fixed rate of 2.90%, which matures in October 2018. The annual triple-net rent is the sum of $700,000 plus the amount of debt service on the mortgage loan. If the purchase option is exercised, we will receive net cash proceeds of approximately $7,000,000 and recognize a gain on sale of land of approximately $60,000,000. If the purchase option is not exercised, the triple-net rent for the last 20 years would include debt service sufficient to fully amortize $68,000,000 over the remaining 20-year lease term. Letters of Credit Approximately $3,308,000 of standby letters of credit were outstanding as of September 30, 2013. Other There are various other legal actions against us in the ordinary course of business. In our opinion, the outcome of such matters in the aggregate will not have a material effect on our financial condition, results of operations or cash flows. 13 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 12. Rego Park II Apartment Tower We have commenced the construction of an apartment tower, which will contain approximately 300 units aggregating 250,000 square feet, above our Rego Park II shopping center. The capital expenditures related to the proposed development are expected to be approximately $125,000,000. There can be no assurance that the project will be completed on schedule, or within budget. 13. Earnings Per Share The following table sets forth the computation of basic and diluted income per share, including a reconciliation of net income and the number of shares used in computing basic and diluted income per share. Basic income per share is determined using the weighted average shares of common stock (including DSUs) outstanding during the period. Diluted income per share is determined using the weighted average shares of common stock (including DSUs) outstanding during the period, and assumes all potentially dilutive securities were converted into common shares at the earliest date possible. There were no potentially dilutive securities outstanding during the three and nine months ended September 30, 2013 and 2012. Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands, except share and per share amounts) Income from continuing operations $ 13,824 $ 12,410 $ 41,125 $ 38,008 Income from discontinued operations, net of income attributable to the noncontrolling interest - 6,446 - 19,222 Net income attributable to common stockholders – basic and diluted $ 13,824 $ 18,856 $ 41,125 $ 57,230 Weighted average shares outstanding – basic and diluted 5,109,717 5,108,016 5,108,832 5,107,474 Income from continuing operations $ 2.71 $ 2.43 $ 8.05 $ 7.44 Income from discontinued operations, net - 1.26 - 3.76 Net income per common share – basic and diluted $ 2.71 $ 3.69 $ 8.05 $ 11.20 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Alexander’s, Inc. Paramus, New Jersey We have reviewed the accompanying consolidated balance sheet of Alexander’s, Inc. and subsidiaries (the “Company”) as of September 30, 2013, and the related consolidated statements of income and comprehensive income for the three-month and nine-month periods ended September 30, 2013 and 2012, and changes in equity and cash flows for the nine-month periods ended September 30, 2013 and 2012. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Alexander’s, Inc. and subsidiaries as of December 31, 2012, and the related consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended (not presented herein); and in our report dated February 26, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2012 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey November 4, 2013 15 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in this Quarterly Report constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results, financial condition, results of operations and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this Quarterly Report on Form 10‑Q. These forward-looking statements represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Many of the factors that will determine these items are beyond our ability to control or predict. For a further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A - Risk Factors” in our Annual Report on Form10‑K for the year ended December 31, 2012. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Quarterly Report on Form 10-Q or the date of any document incorporated by reference. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly, any revisions to our forward-looking statements to reflect events or circumstances after the date of this Quarterly Report on Form 10-Q. Management’s Discussion and Analysis of Financial Condition and Results of Operations include a discussion of our consolidated financial statements for the three and nine months ended September 30, 2013 and 2012. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to current year presentation. Critical Accounting Policies A summary of our critical accounting policies is included in our Annual Report on Form 10-K for the year ended December 31, 2012 in “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Note 2 – Summary of Significant Accounting Policies” to the consolidated financial statements included therein. There have been no significant changes to these policies during 2013. 16 Overview Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company,” and “Alexander’s”, refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). We have six properties in the greater New York City metropolitan area. We compete with a large number of property owners and developers. Our success depends upon, among other factors, trends of national and local economies, the financial condition and operating results of current and prospective tenants, the availability and cost of capital, interest rates, construction and renovation costs, taxes, governmental regulations and legislation, population trends, zoning laws, and our ability to lease, sublease or sell our properties, at profitable levels. Our success is also subject to our ability to refinance existing debt on acceptable terms as it comes due. Quarter Ended September 30, 2013 Financial Results Summary Net income attributable to common stockholders for the quarter ended September 30, 2013 was $13,824,000, or $2.71 per diluted share, compared to $18,856,000, or $3.69 per diluted share for the quarter ended September 30, 2012. The prior year’s quarter includes income from discontinued operations of $6,446,000, or $1.26 per diluted share. Funds from operations attributable to common stockholders (“FFO”) for the quarter ended September 30, 2013 was $21,048,000, or $4.12 per diluted share, compared to $27,461,000, or $5.38 per diluted share for prior year’s quarter. The prior year’s quarter includes FFO from discontinued operations of $7,846,000, or $1.54 per diluted share, including $1,400,000 of real property depreciation. Nine Months Ended September 30, 2013 Financial Results Summary Net income attributable to common stockholders for the nine months ended September 30, 2013 was $41,125,000, or $8.05 per diluted share, compared to $57,230,000, or $11.20 per diluted share for the nine months ended September 30, 2012. The prior year’s nine months includes income from discontinued operations of $19,222,000, or $3.76 per diluted share. FFO for the nine months ended September 30, 2013 was $62,702,000, or $12.27 per diluted share, compared to $82,893,000, or $16.23 per diluted share for the prior year’s nine months. The prior year’s nine months includes FFO from discontinued operations of $23,440,000, or $4.59 per diluted share, including $4,218,000 of real property depreciation. Leasing Activity, Square Footage and Occupancy As of September 30, 2013 and December 31, 2012, our portfolio was comprised of six properties aggregating 2,179,000 square feet that had occupancy rates of 99.4% and 99.1%, respectively. In the nine months ended September 30, 2013 we leased 6,562 square feet with an average initial rent of $346.84 per square foot and a weighted average lease term of 6.8 years. 17 Overview - continued Significant Tenants Bloomberg L.P. (“Bloomberg”) accounted for $65,938,000 and $64,651,000, representing 45% of our total revenues in each of the nine-month periods ended September 30, 2013 and 2012, respectively. No other tenant accounted for more than 10% of our total revenues. If we were to lose Bloomberg as a tenant, or if Bloomberg were to fail or become unable to fulfill its obligations under its lease, it would adversely affect our results of operations and financial condition. We receive and evaluate certain confidential financial information and metrics from Bloomberg on a semi-annual basis. In addition, we access and evaluate financial information regarding Bloomberg from private sources, as well as publicly available data. Recently Issued Accounting Literature In February 2013, the Financial Accounting Standards Board issued Update No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU No. 2013-02”). ASU No. 2013-02 requires additional disclosures regarding significant reclassifications out of each component of accumulated other comprehensive income, including the effect on the respective line items of net income for amounts that are required to be reclassified into net income in their entirety and cross-references to other disclosures providing additional information for amounts that are not required to be reclassified into net income in their entirety. The adoption of this update as of January 1, 2013, did not have any impact on our consolidated financial statements. 18 Results of Operations – Three Months Ended September 30, 2013, compared to September 30, 2012 Property Rentals Property rentals were $33,918,000 in the quarter ended September 30, 2013, compared to $33,779,000 in the prior year’s quarter, an increase of $139,000. Expense Reimbursements Tenant expense reimbursements were $15,968,000 in the quarter ended September 30, 2013, compared to $14,863,000 in the prior year’s quarter, an increase of $1,105,000. This increase was primarily due to higher real estate taxes and reimbursable operating expenses. Operating Expenses Operating expenses were $16,929,000 in the quarter ended September 30, 2013, compared to $16,445,000 in the prior year’s quarter, an increase of $484,000. This increase was comprised of higher (i) real estate taxes of $626,000 and (ii) reimbursable operating expenses of $238,000, partially offset by (iii) lower non-reimbursable operating expenses of $380,000. Depreciation and Amortization Depreciation and amortization was $7,272,000 in the quarter ended September 30, 2013, compared to $7,225,000 in the prior year’s quarter, an increase of $47,000. General and Administrative Expenses General and administrative expenses were $1,268,000 in the quarter ended September 30, 2013, compared to $1,177,000 in the prior year’s quarter, an increase of $91,000. This increase was primarily due to the reallocation of a portion of management fees to Vornado into “general and administrative” expenses from “operating” expenses. Interest and Other Income, net Interest and other income, net was $374,000 in the quarter ended September 30, 2013, compared to $41,000 in the prior year’s quarter, an increase of $333,000. This increase was primarily due to dividend income in the current year’s quarter, on the Macerich common shares that we received in connection with the sale of theKings Plaza Regional Shopping Center ("Kings Plaza") in November 2012. Interest and Debt Expense Interest and debt expense was $11,140,000 in the quarter ended September 30, 2013, compared to $11,422,000 in the prior year’s quarter, a decrease of $282,000. Income Tax Benefit (Expense) In the quarter ended September 30, 2013, we had a $173,000 income tax benefit, compared to an expense of $4,000 in the prior year’s quarter, a decrease in expense of $177,000. This decrease resulted primarily from the reduction of our income tax liability due to the expiration of the applicable statute of limitations. Income from Discontinued Operations Income from discontinued operations was $6,938,000 in the quarter ended September 30, 2012 and represents the net income from Kings Plaza, which was sold in November 2012. Net Income Attributable to the Noncontrolling Interest Net income attributable to the noncontrolling interest was $492,000 in the quarter ended September 30, 2012, and represents our venture partner’s 75% pro rata share of the net income from the Kings Plaza energy plant joint venture, which was sold together with Kings Plaza in November 2012. 19 Results of Operations – Nine Months Ended September 30, 2013, compared to September 30, 2012 Property Rentals Property rentals were $101,759,000 in the nine months ended September 30, 2013, compared to $101,034,000 in the prior year’s nine months, an increase of $725,000. Expense Reimbursements Tenant expense reimbursements were $44,204,000 in the nine months ended September 30, 2013, compared to $41,787,000 in the prior year’s nine months, an increase of $2,417,000. This increase was primarily due to higher real estate taxes, partially offset by lower reimbursable operating expenses and a true-up of operating expense billings. Operating Expenses Operating expenses were $46,959,000 in the nine months ended September 30, 2013, compared to $45,184,000 in the prior year’s nine months, an increase of $1,775,000. This increase was comprised of higher real estate taxes of $3,506,000, partially offset by lower reimbursable operating expenses of $389,000 and lower non-reimbursable operating expenses of $1,342,000 (primarily bad debt expense). Depreciation and Amortization Depreciation and amortization was $21,730,000 in the nine months ended September 30, 2013, compared to $21,577,000 in the prior year’s nine months, an increase of $153,000. General and Administrative Expenses General and administrative expenses were $4,034,000 in the nine months ended September 30, 2013, compared to $3,895,000 in the prior year’s nine months, an increase of $139,000. Interest and Other Income, net Interest and other income, net was $1,147,000 in the nine months ended September 30, 2013, compared to $111,000 in the prior year’s nine months, an increase of $1,036,000. This increase was primarily due to dividend income in the current year on the Macerich common shares that we received in connection with the sale of Kings Plaza in November 2012. Interest and Debt Expense Interest and debt expense was $33,428,000 in the nine months ended September 30, 2013, compared to $34,206,000 in the prior year’s nine months, a decrease of $778,000. Income Tax Benefit (Expense) I n the nine months ended September 30, 2013, we had an income tax benefit of $166,000, compared to an expense of $62,000 in the prior year’s nine months, a decrease in expense of $228,000. This decrease resulted primarily from the reduction of our income tax liability due to the expiration of the applicable statute of limitations. Income from Discontinued Operations Income from discontinued operations was $20,002,000 in the nine months ended September 30, 2012, and represents the net income from Kings Plaza, which was sold in November 2012. Net Income Attributable to the Noncontrolling Interest Net income attributable to the noncontrolling interest was $780,000 in the nine months ended September 30, 2012, and represents our venture partner’s 75% pro-rata share of the net income from the Kings Plaza energy plant joint venture, which was sold together with Kings Plaza in November 2012. 20 Liquidity and Capital Resources Cash Flows Property rental income is our primary source of cash flow and is dependent on a number of factors including the occupancy level and rental rates of our properties, as well as our tenants’ ability to pay their rents. Our properties provide us with a relatively consistent stream of cash flow that enables us to pay our operating expenses, interest expense, recurring capital expenditures and cash dividends to stockholders. Other sources of liquidity to fund cash requirements include our existing cash, proceeds from financings, including mortgage or construction loans secured by our properties and proceeds from asset sales. We anticipate that cash flows from continuing operations over the next twelve months, together with existing cash balances, will be adequate to fund our business operations, cash dividends to stockholders, debt amortization and maturities, and recurring capital expenditures. We have no debt maturing in 2013. In 2014, $317,597,000 of our outstanding debt is scheduled to mature. We may refinance our outstanding debt as it comes due or choose to repay it at maturity. Development Project We have commenced the construction of an apartment tower, which will contain approximately 300 units aggregating 250,000 square feet, above our Rego Park II shopping center. The capital expenditures related to the proposed development are expected to be approximately $125,000,000. There can be no assurance that the project will be completed on schedule, or within budget. Nine Months Ended September 30, 2013 Cash and cash equivalents were $347,553,000 at September 30, 2013, compared to $353,396,000 at December 31, 2012, a decrease of $5,843,000. This decrease resulted from $54,100,000 of net cash used in financing activities and $6,006,000 of net cash used in investing activities, partially offset by $54,263,000 of net cash provided by operating activities. Net cash provided by operating activities of $54,263,000 was comprised of net income of $41,125,000 and adjustments for non-cash items of $20,701,000, partially offset by the net change in operating assets and liabilities of $7,563,000. The adjustments for non-cash items were comprised of (i) depreciation and amortization of $23,535,000 and (ii) stock-based compensation expense of $394,000, partially offset by (iii) straight-lining of rental income of $3,022,000 and (iv) a $206,000 reduction of the liability for income taxes. Net cash used in investing activities of $6,006,000 was primarily comprised of capital expenditures of $5,931,000. Net cash used in financing activities of $54,100,000 was primarily comprised of dividends paid on common stock of $42,145,000 and debt repayments of $11,870,000. Nine Months Ended September 30, 2012 Cash and cash equivalents were $508,363,000 at September 30, 2012, compared to $506,619,000 at December 31, 2011, an increase of $1,744,000. This increase resulted from $72,676,000 of net cash provided by operating activities, partially offset by $69,014,000 of net cash used in financing activities and $1,918,000 of net cash used in investing activities. Net cash provided by operating activities was $72,676,000, of which $21,397,000 was related to discontinued operations. Net cash provided by operating activities was comprised of net income of $58,010,000 and adjustments for non-cash items of $24,964,000, partially offset by the net change in operating assets and liabilities of $10,298,000. The adjustments for non-cash items were comprised of (i) depreciation and amortization of $28,488,000 and (ii) stock-based compensation expense of $300,000, partially offset by (iii) straight-lining of rental income of $3,824,000. Net cash used in investing activities of $1,918,000 was comprised of (i) capital expenditures of $6,502,000 (primarily Rego Park II) and (ii) an increase in restricted cash of $416,000, partially offset by (iii) proceeds from maturing short-term investments of $5,000,000. Net cash used in financing activities of $69,014,000 was primarily comprised of dividends paid on common stock of $57,458,000 and debt repayments of $11,156,000. 21 Liquidity and Capital Resources – continued Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and all-risk property and rental value insurance coverage with limits of $1.7 billion per occurrence, including coverage for terrorist acts, with sub-limits for certain perils such as floods and earthquakes on each of our properties. Fifty Ninth Street Insurance Company, LLC (“FNSIC”), our wholly owned consolidated subsidiary, acts as a direct insurer for coverage for acts of terrorism, including nuclear, biological, chemical and radiological (“NBCR”) acts, as defined by the Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”). Coverage for acts of terrorism (including NBCR acts) is up to $1.7 billion per occurrence. Coverage for acts of terrorism (excluding NBCR acts) is fully reinsured by third party insurance companies with no exposure to FNSIC. For NBCR acts, FNSIC is responsible for a $275,000 deductible and 15% of the balance of a covered loss and the Federal government is responsible for the remaining 85% of a covered loss. We are ultimately responsible for any loss borne by FNSIC. There can be no assurance that we will be able to maintain similar levels of insurance coverage in the future in amounts and on terms that are commercially reasonable. We are responsible for deductibles and losses in excess of our insurance coverage, which could be material. Our mortgage loans are non-recourse to us, except for $75,000,000 of the $320,000,000 mortgage on our 731 Lexington Avenue property, in the event of a substantial casualty, as defined. Our mortgage loans contain customary covenants requiring us to maintain insurance. If lenders insist on greater coverage than we are able to obtain, it could adversely affect our ability to finance our properties. Flushing Property In 2002, Flushing Expo, Inc. (“Expo”) agreed to purchase the stock of the entity which owns the Flushing property from us (“Purchase of the Property”) and gave us a non-refundable deposit of $1,875,000. Pursuant to a stipulation of settlement, we settled the action Expo brought against us regarding the Purchase of the Property and in June 2011, deposited the settlement amount with the Court, in exchange for which we received a stipulation of discontinuance, with prejudice, as well as general releases. In November 2011, Expo filed another action, this time against our tenant at the Flushing property asserting, among other things, that such tenant interfered with Expo’s Purchase of the Property from us and sought $50,000,000 in damages from our tenant, who sought indemnification from us for such amount. In August 2012, the Court entered judgment denying Expo’s claim for damages. Expo filed a motion to re-argue the decision, which the Court denied on December 7, 2012. Expo has appealed the Court’s August 2012 decision. We believe, after consultation with counsel, that the amount or range of reasonably possible losses, if any, cannot be estimated. Paramus In 2001, we leased 30.3 acres of land located in Paramus, New Jersey to IKEA Property, Inc. The lease has a 40-year term with a purchase option in 2021 for $75,000,000. The property is encumbered by a $68,000,000 interest-only mortgage loan with a fixed rate of 2.90%, which matures in October 2018. The annual triple-net rent is the sum of $700,000 plus the amount of debt service on the mortgage loan. If the purchase option is exercised, we will receive net cash proceeds of approximately $7,000,000 and recognize a gain on sale of land of approximately $60,000,000. If the purchase option is not exercised, the triple-net rent for the last 20 years would include debt service sufficient to fully amortize $68,000,000 over the remaining 20-year lease term. Letters of Credit Approximately $3,308,000 of standby letters of credit were outstanding as of September 30, 2013. Other There are various other legal actions against us in the ordinary course of business. In our opinion, the outcome of such matters in the aggregate will not have a material effect on our financial condition, results of operations or cash flows. 22 Funds from Operations (“FFO”) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flow as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. A reconciliation of our net income to FFO is provided below. FFO Attributable to Common Stockholders for the Three and Nine Months Ended September 30, 2013 and 2012 FFO attributable to common stockholders for the quarter ended September 30, 2013 was $21,048,000, or $4.12per diluted share, compared to $27,461,000, or $5.38 per diluted share for prior year’s quarter. The prior year’s quarter includes FFO from discontinued operations of $7,846,000, or $1.54 per diluted share, including $1,400,000 of real property depreciation. FFO attributable to common stockholders for the nine months ended September 30, 2013 was $62,702,000, or $12.27 per diluted share, compared to $82,893,000, or $16.23 per diluted share for the prior year’s nine months. The prior year’s nine months includes FFO from discontinued operations of $23,440,000, or $4.59 per diluted share, including $4,218,000 of real property depreciation. The following table reconciles our net income to FFO: Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands, except share and per share amounts) Net income attributable to Alexander’s $ 13,824 $ 18,856 $ 41,125 $ 57,230 Depreciation and amortization of real property 7,224 8,605 21,577 25,663 FFO attributable to common stockholders $ 21,048 $ 27,461 $ 62,702 $ 82,893 FFO attributable to common stockholders per diluted share $ 4.12 $ 5.38 $ 12.27 $ 16.23 Weighted average shares used in computing FFO per diluted share 5,109,717 5,108,016 5,108,832 5,107,474 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk We have exposure to fluctuations in interest rates, which are sensitive to many factors that are beyond our control. Our exposure to a change in interest rates is summarized in the table below. Weighted Effect of 1% Weighted September 30, Average Change in December 31, Average (Amounts in thousands, except per share amounts) Balance Interest Rate Base Rates Balance Interest Rate Variable Rate (including $43,708 and $45,803 due to Vornado, respectively) $ 313,911 2.00% $ 3,139 $ 318,048 2.07% Fixed Rate 783,843 4.46% - 793,671 4.48% $ 1,097,754 $ 3,139 $ 1,111,719 Total effect on diluted earnings per share $ 0.61 The fair value of our consolidated debt is calculated by discounting the future contractual cash flows of these instruments using current risk-adjusted rates available to borrowers with similar credit ratings, which are provided by a third-party specialist. As of September 30, 2013 and December 31, 2012, the estimated fair value of our consolidated debt was $1,126,000,000 and $1,143,000,000, respectively. Our fair value estimates, which are made at the end of the reporting period, may be different from the amounts that may ultimately be realized upon the disposition of our financial instruments. Item 4. Controls and Procedures (a) Disclosure Controls and Procedures: Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, our disclosure controls and procedures are effective. (b) Internal Control Over Financial Reporting: There have not been any changes in our internal control over financial reporting during the fiscal quarter to which this Quarterly Report on Form 10-Q relates that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings We are from time to time involved in legal actions arising in the ordinary course of business. In our opinion, the outcome of such matters in the aggregate will not have a material effect on our financial condition, results of operations or cash flows. Item 1A. Risk Factors There have been no material changes in our “Risk Factors” as previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2012. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exhibits Exhibits required by Item 601 of Regulation S-K are filed herewith and are listed in the attached Exhibit Index. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALEXANDER’S, INC. (Registrant) Date: November 4, 2013 By: /s/ Joseph Macnow Joseph Macnow, Executive Vice President and
